Citation Nr: 0614310	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1954 to June 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2005 the veteran testified at a videoconference Board 
hearing.  The Board, in pertinent part, remanded the case in 
a November 2005 decision to the RO.  The case has been 
returned to the Board for further appellate consideration.  
The Board continues to refer the veteran's reopened claim for 
service connection for a hernia disability to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's current low back disability is not related to 
service.  


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the October 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
October 2002 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the October 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran prior to the rating 
decision on appeal.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that the veteran underwent 
hernia surgery in July 1954 and was treated for back 
problems.  His March 1957 separation examination was negative 
for any back disorders. 

A July 1989 VA examination indicated that the veteran hurt 
his low back during an on the job injury in 1975.  Physical 
examination showed good range of motion without spasm.  The 
diagnosis was probable degenerative joint disease of the low 
back.  

VA medicals records from the 1990s to the 2000s reflected the 
veteran's complaints of low back pain.  The veteran wore a 
back brace.  A June 1992 x-ray of the lumbar spine found mild 
osteoporosis for the veteran's age, alignment and discs were 
normal.  A January 2000 bone scan revealed increased intake 
in the lumbar region, compatible with arthritis.  

The veteran underwent a VA examination in December 2005.  The 
claims folder was reviewed in conjunction with the 
examination.  The veteran reported that he had been confined 
to a wheel chair since 1989.  Computer records appeared to 
indicate that in February 2003 x-rays of the lumbar spine 
appeared normal without destructive lesions and without 
significant degenerative disc disease.  An orthopedic clinic 
noted dated in July 1999 indicated that a physician 
interpreted a MRI to have shown mild degenerative disc 
disease with an L5 hemangioma.  The examiner commented the 
examination was limited by the veteran's obesity and 
immobility.  The examiner concluded that the veteran 
developed an ongoing complaint of back pain during service.  
Subsequent to service, he was able to carry out skilled work 
on transmissions, followed by 14 years of work at a Sears 
computer center.  Whatever back trouble the veteran had was 
not completely disabling until he developed depression in 
1989.  The veteran's medical history consisted of prostate 
carcinoma, non-Hodgkin's lymphoma, diabetes, and gross 
overweight status.  The examiner assessed that these would 
contribute to the veteran's disabled condition, which thus 
was not mainly due to his low back disability.  Although the 
veteran complained of low back pain after service, the 
examiner stated that it was not known with certainty the 
cause of the veteran's current low back disorder but earlier 
imaging studies showed him to have some degree of 
degenerative disc disease.  The examiner also asserted that 
it was not known what caused his back problem in service.  
But even though the veteran had a definite low back problem 
that he continued to complain of while in service, it appears 
that he was able to function until about 1989, which is 
nearly 30 years after he left service.  The examiner opined 
that it is more likely than not that the veteran's low back 
problem is not related to military service.  The examiner 
noted the veteran's current disability is severe and real but 
the low back problem was not the principle cause of the 
veteran's present disability.  

The veteran has argued that his back pain is due to the 
hernia surgery he had in service.  However, the veteran as a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran testified 
during his July 2005 Board hearing that he was treated for a 
back disorder around 1957, shortly after he was separated 
from service.  While there are other VA treatment records 
dated 1958 in the claims folder for abdominal discomfort, 
medical records for a back disorder are not present.  The 
first available evidence that the veteran had a back disorder 
was many years after the veteran's 1957 separation from 
service.  Furthermore, his claims folder was thoroughly 
reviewed by a VA examiner during the December 2005 VA 
examination and the examiner determined that the veteran's 
back disorder is not due to service.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
current back disorder is due to service.  In light of the 
negative separation examination finding, the Board must 
assume that any in-service injury as claimed by the veteran 
was acute in nature and had resolved by the time he underwent 
physical examination prior to separation from service.  The 
Board finds it significant that a competent medical 
professional during the time of this examination did not find 
any low back abnormalities.  The veteran was not treated for 
a back disorder for many years after his separation from 
service and post service medical records do not relate his 
current back disorder to service.  Furthermore, the veteran 
was afforded a comprehensive and thorough VA examination and 
the examiner opined that it is more likely than not that the 
veteran's low back disorder is not related to service.  The 
Board thus is led to the conclusion that there is a 
preponderance of evidence against a finding that the veteran 
has a low back disability related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


